                  Case 1:13-cr-00699-PAE Document 108
                                                  110 Filed 08/12/20
                                                            08/13/20 Page 1 of 2

GLENN A. GARBER, P.C.                                                              THE WOOLWORTH BUILDING
                                                                    233 BROADWAY, SUITE 2370, NEW YORK, NY 10279
ATTORNEYs AT LAW                                                               TEL: 212-965-9370 FAX: 212-965-9375
                                                                                       www.glenngarber.com
GlENN A. GARBER
(ADMITTED IN NY & NJ)




                                               EX-PARTE APPLICATION

       May 20, 2020

       Honorable Paul A. Englemayer
       U.S. District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10007

                Re:     United Stated v. Kelvin Martinez,
                        Dkt No.: 13 Cr. 699 (PAE)

       Dear Judge Englemayer:

       I write in response to the Court’s May 20, 2020 order (DE 90) in the above referenced matter, and
       to request an assignment under the Criminal Justice Ac (CJA). In the order the Court asks trial
       counsel, the undersigned, to supplement Martinez’s pro se application for compassionate release
       with a memorandum of law.

       As the Court may recall, I was retained to represent Mr. Martinez for trial and appeal. After the
       denial of the appeal, Mr. Martinez claimed that I provided ineffective assistance of counsel
       pursuant to a motion under 28 U.S.C. § 2255, which was denied (DE 88).

       I have tried to reach out to Mr. Martinez’s family but the contact information I have is no longer
       working. We also requested of the prison that Mr. Martinez call me and are awaiting a response.
       Mr. Martinez does not have me on his list for BOP corrlinks email.

       Based on communications with Mr. Martinez and his family around the time of the 2255 motion,
       that he is incarcerated and has been so for many years, and due to the fact that the instant
       compassionate release motion is made pro se, it is my belief (pending communication with him or
       his family) that he is indigent and cannot afford to pay for counsel. It is also my understanding
       that despite the claim of ineffective assistance of counsel, Mr. Martinez would still want me to
       assist him with the instant motion, and I am certainly agreeable to resuming my representation.

       I am a member of the CJA panel in this Court. It is therefore requested that the Court assign me as
       counsel under the CJA to assist Mr. Martinez with his compassionate release motion. If I learn
       that he is not indigent, I will promptly notify the Court.

       I also advise the Court that it is my intention to file a memorandum of law by May 26, 2020 as
       instructed; but that I may need to seek a short extension if I cannot communicate with Mr.
       Martinez before then.

       Thank you for your consideration.
                  Case 1:13-cr-00699-PAE Document 108
                                                  110 Filed 08/12/20
                                                            08/13/20 Page 2 of 2

GLENN A. GARBER, P.C.                                                        THE WOOLWORTH BUILDING
                                                               233 BROADWAY, SUITE 2370, NEW YORK, NY 10279
ATTORNEYs AT LAW                                                          TEL: 212-965-9370 FAX: 212-965-9375
                                                                                  www.glenngarber.com
GlENN A. GARBER
(ADMITTED IN NY & NJ)




       Respectfully,



       /s/ Glenn A. Garber
       Glenn A. Garber



       cc: Kelvin Martinez (by regular mail)



                GRANTED. The Court reappoints Mr. Garber, nunc pro tunc, as of May 20, 2020.
                The Clerk of Court is requested to terminate the motion at Dkt. No. 108.

                                                                      8/13/2020

                                               SO ORDERED.
                                                             
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
